Citation Nr: 1333513	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  12-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2010.  A statement of the case was issued in June 2012, and a substantive appeal was received in July 2012.  

The Veteran requested a Board hearing, but withdrew his request in a September 2013 correspondence in accordance with 38 C.F.R. § 20.704(e) (2013).  Thus, the Board shall proceed with appellate review at this time.


FINDINGS OF FACT

1.  The Veteran had active duty service in Vietnam. 

2.  The results of specialized testing have been interpreted as showing evidence of coronary artery disease (CAD).  


CONCLUSION OF LAW

The Veteran's coronary artery disease was incurred in his active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's main contention is that he has coronary artery disease and that service connection is therefore warranted based on the presumption of herbicide exposure for Vietnam veterans.   

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury or disease that was incurred coincident with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  However, applicable regulations set forth presumptions for certain disabilities.

For purposes of this case, VA law and regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diseases associated with exposure to Agent Orange include, among others, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease [including coronary spasm] and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service records show that the Veteran served in the Republic of Vietnam.  He received the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Purple Heart.  Accordingly, his exposure to Agent Orange is presumed.  Thus, the remaining question is whether the Veteran is currently diagnosed with a disease associated with herbicides.  

In April 2008, a private cardiologist diagnosed the Veteran with congestive heart failure, dilated cardiomyopathy, premature ventricular contractions, hypertension and morbid obesity.  A cardiolite stress test revealed a dilated cardiomyopathy with reduced ejection fraction of 22 percent.  There was no evidence of induced myocardial ischemia, but exercise electrocardiograms (EKG) were positive for ischemia.  The cardiologist also diagnosed the Veteran with coronary artery disease in May 2008 after a catheterization was performed and revealed mild to moderate diffuse coronary artery disease associated with cardiomyopathy, segmental in nature, with reduced ejection fraction of 39 percent.  A magnetic resonance imaging (MRI) exam performed in May 2008 indicated dilated non-ischemic cardiomyopathy, with reduced ejection fraction of 30 percent, as well as moderate left atrial enlargement and mild mitral insufficiency.  The cardiologist repeatedly diagnosed the Veteran with CAD, cardiomyopathy and congestive heart failure during follow-up visits in July and September 2008.  He noted the cardiomyopathy was non-ischemic on two occasions. 

The Veteran had a VA examination in March 2010.  The Veteran's private treatment records were not available for review during the examination.  After performing a cardiac exam, the examiner diagnosed the Veteran with cardiomyopathy without clinical evidence of CAD or ischemic heart disease.  The Veteran's metabolic equivalent (MET) level was 7.  The examiner opined that cardiomyopathy is not a presumed condition due to Agent Orange, and, therefore, it is less likely than not that the Veteran's cardiovascular disability is related to his exposure to Agent Orange. 

The RO afforded the Veteran another examination in April 2012 to resolve the discrepancies between the private examiner's diagnosis of CAD and the lack of clinical evidence of CAD during the 2010 VA examination.  The examiner noted that the Veteran does evidence "some coronary atherosclerosis," but found the lesions do not rise to the level that would limit blood flow and cause ischemia.  He concluded that the Veteran has "idiopathic dilated or congestive cardiomyopathy with incidental coronary artery disease that is not severe enough to cause cardiac symptoms."  He opined that the Veteran's cardiac symptoms more likely than not reflect primary cardiomyopathy rather than ischemic heart disease.  He also diagnosed the Veteran with chronic congestive heart failure.  

Whether the Veteran has coronary artery disease is clearly a medical question.  The evidence in this case does not show a clear consensus diagnosis of coronary artery disease.  VA examination has apparently not revealed any clinical findings of this disorder.  However, the Board believes it significant that specialized testing (cardiac catheterization) did show some evidence of coronary artery disease.  The degree or severity of this disorder is not for consideration in the present appeal.  The only question is whether the Veteran has coronary artery disease.  If so, the regulation provides a presumption of service connection. 

A private cardiologist diagnosed the Veteran with non-ischemic cardiomyopathy, but also with CAD on multiple occasions.  He did not indicate that the CAD was incidental or not severe enough to cause cardiac symptoms.  In March 2010, the VA examiner found there was no clinical evidence of CAD or ischemic heart disease and opined that that it was less likely than not that the Veteran's cardiovascular disability is related to his exposure to Agent Orange.  As the Board noted, however, the examiner indicated that he did not review the Veteran's private medical records.  Thus, this medical opinion does not discredit the private physician's diagnosis of CAD and was no more probative than the earlier assessment.  Another VA examiner opined that the Veteran's symptoms reflect primary cardiomyopathy rather than ischemic heart disease, but diagnosed the Veteran with "some coronary atherosclerosis" and "incidental coronary artery disease."  This opinion, therefore, does not discredit the private physician's diagnosis of CAD either.  

The Board notes that even though the VA examiner found the Veteran's coronary atherosclerosis and CAD to be non-ischemic, the controlling regulation does not appear to make this distinction.  The list of diseases associated with Agent Orange includes ischemic heart disease, but notes that the term ischemic heart disease includes "atherosclerotic cardiovascular disease including coronary artery disease."  38 C.F.R. § 3.309(e).  

After reviewing the totality of the evidence, the Board finds that service connection for coronary artery disease is warranted pursuant to the presumption for certain Vietnam veterans.  The evidence is certainly equivocal to some degree, but the Board believes that the results of the cardiac catheterization should be given considerable weight.  This invasive procedure , in the Board's view, would be expected to provide a more accurate indication of coronary artery disease than mere clinical examination.  At the very least, it appears that the evidence for and against the Veteran's claim is in a state of equipoise.  38 U.S.C.A. § 5107(b).  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that the RO informed the Veteran how disability ratings and effective dates are assigned in letters sent in November and December 2009.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may 
always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for coronary artery disease is warranted.  The appeal is granted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


